DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
.
Applicant's amendment and remarks, filed 4/21/22, are acknowledged.
	Claims 89 and 223 have been amended.
	Claims 234-238 have been added.
	Claims 89-92, 98, 164, 220-238 are pending and are under examination.

In view of Applicant’s claim amendments, the previous grounds of rejection are withdrawn.

The following are new grounds of rejection necessitated by Applicant’s claim amendments.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 89-92, 98, 164, 220-238 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 89 recites the limitation "the subject that has been administered a modified T cell" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. Amendment to recite  “A method of inducing T cell engraftment and/or expansion in a subject that has been administered a modified T cell comprising a chimeric receptor, the method comprising administering to the subject a first and second amount of a steroid…”, would be remedial. 

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claim 236 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection.
 The specification and the claims as originally filed do not provide support for the invention as now claimed, specifically:
 A method wherein the second amount of the steroid is about 0.9 mg/kg “or less”.
Applicant indicates that support for the new limitations can be found at pages  paragraphs 6, 18 and 108  of the specification.
A review of the specification fails to reveal support for the new limitations.
The instant specification discloses that the second amount is about 0.9 mg/kg to about 0.5 mg/kg, or that the second amount can be specific amounts such as 0.1 mg/kg, 0.2 mg/kg, 0.3 mg/kg, 0.4 mg/kg, 0.5 mg/kg, etc. However, the present claim has a broader scope and has no lower limit.  For example, the present claim would encompass a second amount of 0.001 mg/kg, which is not supported by the present disclosure.


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 89-90, 92, 98, 164, 220, 224-227, 230-231, 233-234, 236-237 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2015/157384 (of record).
WO2015/157384 teaches a method of treating a human patient who had previously been admisntered CAR T cells, said method comprising administering a 1 mg/kg dose of prednisone, followed by a 6 week rapid taper of said prednisone (i.e. administering a first amount and a second amount that is lower than the first amount, see page 19, in particular).  WO2015/157384 teaches that the method allowed ongoing persistence of the CAR T cells (i.e. it was an amount effective to sustain or induce T cell engraftment or expansion, see page 19 and 73, in particular). WO2015/157384 teaches that the T cells were stimulated with anti-CD3/CD28, and teaches time periods that encompass one day (see pages 72-73, in particular). WO2015/157384 teaches transducing the T cells ex vivo with a lentiviral vector encoding the CAR, wherein the CAR comprising CD19 specific scFv, CD28 transmembrane domain, 4-1BB and CD3 intracellular domain, and a truncated EGFR (see page 72-73, in particular). Regarding claim 236, since WO2015/157384 teaches administering a tapered amount of prednisone after 1 mg/kg amount, this would necessarily involve administering a second amount that is lower than said 1mg/kg amount, and any amount lower than 1 mg/kg, taught by WO2015/157384, would meet the limitations of claim 236.  For example even a 0.99 mg/kg dose given as an amount in the taper of WO2015/157384 would be less than 1 mg/kg and would also be “about” 0.9 mg/kg or less, thus meeting the limitations of claim 236.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 89-92, 98, 164, 220-238  is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2015/157384 (of record), in view of Hinrichs et al., 2005, WO2016/090034 (of record), and WO 2014/186469 (of record). 
The teachings of WO2015/157384 are described above.  
The reference differs from the claimed invention in that it does not explicitly teach a CD8 hinge or transmembrane domain, sleeping beauty transposase, administering the second amount at least one day after completing the first amount or upon recovery from GVHD, and administering a cytokine.  
WO 2014/186469 teaches CAR T cells can be engineered to also express a chimeric IL-15/IL-15R protein which improves T cell persistence and anti-tumor efficacy (see pages 45-46, in particular). WO 2014/186469 teaches that CAR T cells can be stimulated for periods of time encompassing one day. WO 2014/186469 teaches CAR engineered using a sleeping beauty transposase system that has advantages compared to viral transduction, since it avoids genotoxicity due to virus mediated transduction (see paragraphs 12-14 and 78-79, in particular).  WO 2014/186469 also teaches that CD8 represents an alternative transmembrane domain that can be employed in CAR construct (See paragraph 93, in particular). WO 2014/186469 teaches using NK T cells (see paragraph 82, in particular). 
Likewise, WO2016/090034 teaches treatment methods involving administration of CAR engineered T immune effector cells. WO2016/090034 teaches that the CAR modified immune effector cells can be T cell or an NK T cell (see page 5 and 34, in particular). WO2016/090034 teaches the CAR comprise a CD8 hinge and transmembrane domain (see page 48-51, in particular). WO2016/090034 teaches the CAR is specific for a tumor antigen such as CD33 (see page 57, in particular). WO2016/090034 teaches stimulating the immune effector T cells for one day (see page 155, in particular). WO2016/090034 teaches administration of a cytokine, such as het IL-15, which is a heterodimer of IL-15 and IL-15Ra (see page 204, in particular). WO2016/090034 also teaches that some patients may experience allergic reactions after administration, and anti-allergic agents such as corticosteroids like prednisone or dexamethasone can be administered (See page 206, in particular). WO2016/090034  also teaches CRS is a side effect that can occur after CAR T cell administration, and that treatment of CRS can include administration of a corticosteroid (See pages 208-209).
Hinrichs teaches that glucocorticoids, such as dexamethasone, can be administered after adoptive transfer therapy of T cells expressing a engineered TCR, and that it does not alter anti-tumor efficacy, T cell numbers or T cell proliferation, i.e. it allows for induction of expansion and sustained expansion. Hinrichs teach that administering dexamethasone amounts of 1mg/kg on days 2, 4, 6, 8, and 10 after T cell therapy (see page 3, in particular).  Hinrichs teaches that the finding is encouraging since glucocorticoids may be required in patients undergoing adoptive cell transfer, such as to treat allergic reactions or GVHD (see pages 6-7, in particular). 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to use a sleeping beauty transposon, as taught by WO 2014/186469 or WO2016/090034 to produce the CAR T cells in the treatment method of WO2015/157384.  The ordinary artisan would be motivated to do so with a reasonable expectation of success, since WO 2014/186469 teaches CAR engineered using a sleeping beauty transposase system that has advantages compared to viral transduction, since it avoids genotoxicity due to virus mediated transduction. Likewise, the ordinary artisan would be motivated to administer a cytokine as taught by WO 2014/186469 or WO2016/090034, in the treatment method of WO2015/157384.  The ordinary artisan would be motivated to do so with a reasonable expectation of success, since the reference teaches that doing so improves T cell persistence. 
Regarding claims 235 and 238, it is noted that WO2015/157384 teaches that the prednisone was admisntered to a patient that developed acute GVHD and that the taper was administered during a period of resolution of the GVHD (see page 19 and 73, in particular). While the reference does not explicitly teach that the second amount is administered at least one day after the first amount has been completed, or that the second amount is administered upon recovery from GVHD, it would be obvious to do so.  For example, WO2015/157384 teaches administration of 1 mg/kg to treat acute GVHD, followed by a taper over a period do 6 weeks.  It would be obvious that the 1mg/kg amount could be administered every other day, as taught by Hinrichs, with the first tapered dose (i.e. a lower dose than 1mg/kg) being given on the next treatment day 2 days later (i.e. more than one day after completing the first amount), for example.  Likewise, it would be also be obvious to administer the 1 mg/kg amount until GVHD has been suppressed, and to start the tapered amount thereafter to wean the patient off of corticosteroid, which would involve giving a second amount (the first tapered dose) upon recovery from GVHD.  The ordinary artisan would have a reasonable expectation of success in doing so while still allowing for induction and maintenance of CAR T cell expansion that occurs after transdfer, since WO2015/157384 and Hinrichs teach that steroid administration can be performed and that it does not inhibit adoptively transferred T cell expansion or persistence. 
Furthermore, selecting from among the known transmembrane and hinge regions for CAR construction, or the known types of T cells for CAR therapy, as taught WO 2014/186469 or WO2016/090034 would involve choosing among a finite number of predictable options which could be pursued with a reasonable expectation of success. A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense (see KSR International Co. V. Telefex Inc 82 USPQ2d 1385).  

No claim is allowed. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY E JUEDES whose telephone number is (571)272-4471.  The examiner can normally be reached on M-F 7-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Amy E. Juedes							
Patent Examiner								
Technology Center 1600
/AMY E JUEDES/Primary Examiner, Art Unit 1644